Citation Nr: 0110689	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
paravertebral myositis, evaluated as 10 percent disabling 
prior to May 18, 2000.

2.  Entitlement to an increased evaluation for lumbar 
paravertebral myositis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an evaluation in excess of 10 
percent for the veteran's lumbar paravertebral myositis under 
Diagnostic Code 5021.  The veteran and his representative 
appeared before hearing officers at hearings at the RO in 
June 1994 and May 1995.  In a May 2000 rating decision, the 
RO increased the evaluation for the veteran's lumbar 
paravertebral myositis to 20 percent from May 18, 2000 under 
Diagnostic Codes 5021 and 5292.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The issue of the effective date for a rating for an acquired 
psychiatric disorder will be considered in the Remand section 
which follows the Order section below.


FINDINGS OF FACT

1.  Lumbar paravertebral myositis has been manifested by 
complaints of chronic pain with intermittent radiation to the 
lower extremities and objective evidence of moderate 
paravertebral muscle spasm, limitation of motion with severe 
pain and positive Goldthwait sign have been demonstrated 
throughout the appeal period.

2.  The veteran's claim for an increased evaluation of his 
back disability was received on August 28, 1992.


CONCLUSION OF LAW

Lumbar paravertebral myositis is 40 percent disabling, but no 
more, effective from August 28, 1992, the date of claim.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.400, 4.3, 
4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5292, 
5293, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his lumbar paravertebral myositis 
has worsened and he is entitled to an increased evaluation.

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and the Supplemental Statement 
of the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  Hearings were conducted before the 
RO and transcripts associated with the claims folder.

A.  Facts

Service medical records reveal that the veteran injured his 
back in 1979 during service.  An August 1980 VA examination 
revealed moderate tenderness at the sacroiliac joint and 
lumbar area with moderate to severe spasms of the 
paravertebral muscles.  Forward flexion was limited to 70 
degrees and dorsiflexion was limited to 10 degrees.  The 
diagnosis was chronic traumatic myositis of the lumbar 
paravertebral muscles.  In a February 1981 rating decision, 
the RO granted service connection for chronic moderate 
myositis of the lumbar paravertebral muscles and assigned a 
10 percent disability evaluation under Diagnostic Code 5021.  

In an August 28, 1992 statement, the veteran requested re-
evaluation of his service-connected back disorder.  VA 
medical records from January 1991 to September 1992 showed 
complaints of low back pain with objective evidence of muscle 
spasms.  At a March 1993 VA examination, the veteran 
complained of persistent low back pain with occasional 
radiation into the right leg, which worsened with prolonged 
sitting, standing, or walking.  On evaluation, the examiner 
noted that the veteran's gait was erect and guarded and that 
he ambulated with a cane.  There was moderate straightening 
over the lumbar lordotic curve and mild lateral deviation of 
the spine.  There was pain to pressure over the lumbar 
paravertebral muscles with evidence of moderate to severe 
spasm.  Range of motion testing revealed flexion to 70 
degrees, extension to 0, lateral flexion to 20 degrees, and 
rotation to left and right to 30 degrees.  The examiner noted 
that movements were painful and limited.  Straight leg 
raising elicited back pain at 70 and 140 degrees bilaterally.  
There was no muscle atrophy or wasting in the lower 
extremities and there were no radicular signs.  The diagnosis 
was lumbar paravertebral myositis.  In a June 1993 rating 
decision, the RO continued the 10 percent evaluation for 
lumbar paravertebral myositis under Diagnostic Code 5021. 

VA medical records from March to May 1994 show that the 
veteran was seen for chronic low back pain with occasional 
radiation in the legs with weakness and numbness.  At a March 
1994 evaluation, the examiner noted that there was a bump on 
the right paravertebral area with spine deviation, but there 
was no edema or atrophy.  On range of motion testing, the 
veteran was unable to extend, flexion, bending, and rotation 
were limited and the examiner noted all movement was with 
pain.  The examiner noted that strength was not reliable due 
to pain, but was at least 3/5.  Straight leg raises elicited 
pain in the back.  There was exquisite tenderness to 
palpation on the right paravertebral muscle secondary to 
muscle spasms.  X-ray evaluation revealed mild levoscoliosis 
without evidence of fracture.  The examiner noted that the 
deep tendon reflexes did not suggest radiculopathy.  The 
assessment was lumbosacral strain.  Physical therapy 
notations from May 1994 revealed that the veteran ambulated 
with forearm crutches.  There was tenderness to palpitation 
on the lumbar paravertebral muscles and range of motion of 
the back was full.  The assessment was chronic low back pain. 

At his June 1994 hearing, the veteran testified that he 
experienced difficulty standing, sitting or walking for long 
periods, had back pain and muscle spasm, took muscle 
relaxers, received physical therapy, and used crutches to 
ambulate due to his back pain.

At a May 2000 VA examination, the veteran complained of 
moderate low back pain with radiation to the mid back with 
occasional loss of strength in the right leg.  The veteran 
reported that he worked as a clerk at the post office and was 
on light duty.  Range of motion testing of the lumbar spine 
revealed flexion to 50 degrees, extension to 15 degrees, 
lateral flexion to 30 degrees, and rotations to 35 degrees.  
The examiner noted that there was moderate objective evidence 
of painful motion on forward flexion and backward extension.  
Moderate tenderness to palpation on the lumbar paravertebral 
muscles was noted and there was moderate lumbar paravertebral 
muscle spasm.  There was weakness of the right ankle 
dorsiflexor muscle, extensor hallucis longus and tibialis 
anterior with muscle strength graded 4 of 5.  There was also 
muscle weakness of the right ankle plantar flexor with muscle 
strength graded 4 of 5.  The examiner noted that the veteran 
had positive Goldthwait sign on both legs, and there was 
diminished ankle and knee jerks with 2 cm. muscle atrophy of 
the right thigh.  The diagnosis was lumbar paravertebral 
myositis.  


II.  Analysis

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

The RO has evaluated the veteran's lumbar spine disability 
under Diagnostic Codes 5021-5292.  Diagnostic Code 5021 
pertains to myositis.  The note following this code states 
that the diseases under diagnostic codes 5013 through 5024 
will rated on limitation of motion of the affected part.  38 
C.F.R. § 4.71a, Diagnostic Code 5021 (2000).  Under 
Diagnostic Code 5292, a 10 percent evaluation is warranted 
for slight limitation of motion of the lumbar spine and a 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent requires severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292 (2000).  

The Board will also consider Diagnostic Code 5295, which 
provides for the evaluation of lumbar strain.  Under 
Diagnostic Code 5295, a 20 percent evaluation is warranted 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion unilateral, in standing position.  An 
evaluation of 40 percent is provided where there is severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  The Board notes that the maximum disability rating 
available under both Diagnostic Codes 5292 and 5295 is 40 
percent.


A.  Prior to May 18, 2000

The Board notes that at the time of his claim for increased 
evaluation in August 1992 and prior to May 18, 2000, the 
veteran's lumbar paravertebral myositis was evaluated as 10 
percent disabling.  The veteran advanced that his lumbar 
spine symptoms caused chronic pain and muscle spasms in his 
low back as well as occasional radiation of pain in his lower 
extremities with numbness in his feet and affected his 
ability to walk, stand, and sit for prolonged periods of 
time.  The Board notes that the evidence of record at that 
time revealed objective evidence of moderate to severe 
paravertebral muscle spasms with marked limitation of motion 
on range of motion testing, painful and limited movements, 
and the veteran used either a cane or crutches for 
ambulation.  The Board notes that VA physicians have noted 
that the veteran experienced pain and limitation during range 
of motion testing.  Such pain must be considered in 
determining the veteran's functional impairment.  Here, the 
Board finds that the veteran's symptoms clearly meet the 
criteria for a 20 percent evaluation under both Diagnostic 
Codes 5295 and 5292 as there were moderate to severe muscle 
spasms and at least moderate limitation of motion of the 
lumbar spine.  However, as set forth above, the VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness to the extent that any such symptoms are supported 
by adequate pathology.  DeLuca, 8 Vet. App. at 206; See 
VAOPGCPREC 9- 98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).   

Resolving doubt in the veteran's favor, the Board finds that 
the evidence tends to establish that there was severe 
limitation of motion at the time of the veteran's claim for 
increased evaluation in August 1992 and prior to May 18, 
2000.  After reviewing the evidence, the Board finds that the 
veteran's lumbar paravertebral myositis meets the criteria 
for a 40 percent evaluation under Diagnostic Code 5292.  


B.  Subsequent to May 18, 2000

Effective May 18, 2000, the RO assigned a 20 percent 
evaluation for the veteran's lumbar paravertebral myositis 
based on the May 2000 VA examination.  As noted above, the 
findings at the May 2000 examination included limitation of 
flexion to 50 degrees, extension to 15 degrees, lateral 
flexion to 30 degrees, and rotations to 35 degrees with 
moderate objective evidence of painful motion on forward 
flexion and backward extension; moderate lumbar paravertebral 
muscle spasm; and positive Goldthwait sign on both legs.  
Under Diagnostic Code 5295, a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  As positive Goldthwait's sign 
was found, the Board finds that the veteran's lumbar 
paravertebral myositis meets the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.   

As set forth above, a 40 percent evaluation is the highest 
available evaluation under Diagnostic Code 5292 and 5295.  
However, Diagnostic Code 5293 provides for a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2000).  The Board notes that the current evaluation also 
would contemplate the presence of severe intervertebral disc 
syndrome under Diagnostic Code 5293.  However, the 
preponderance of evidence is against an evaluation in excess 
of 40 percent for the veteran's lumbar paravertebral myositis 
under Diagnostic 5293.  While weakness of the right ankle 
dorsiflexor muscle, extensor hallucis longus and tibialis 
anterior with muscle strength graded 4 of 5, muscle weakness 
of the right ankle plantar flexor with muscle strength graded 
4 of 5, and diminished ankle and knee jerks with 2 cm. muscle 
atrophy of the right thigh were noted at the May 2000 
examination.  There was no clinical finding of sciatic 
neuropathy or pronounced invertebral disc syndrome with 
persistent symptoms with little intermittent relief.  
Therefore, the provisions of Diagnostic Code 5293 are not 
applicable in this case.  

Moreover, while it is clear from the record that the veteran 
suffers pain associated with his low back disability as well 
as loss of range of motion of the lumbar spine, there is no 
objective evidence to indicate that the veteran's low back 
symptoms, including pain and weakness, result in any 
additional limitation of function to a degree that would 
support a disability evaluation in excess of the 40 percent.  
The Board would also note that a 40 percent evaluation 
corresponds with severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  Based on the record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for the veteran's 
lumbar paravertebral myositis.  As such, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


III.  Effective date

The Board observes that this case presents a "staged" or 
"stairstep" rating as the RO increased the veteran's 
evaluation to 20 percent effective in May 2000, but was 
evaluated as 10 percent prior to that time.  

The law and regulations provide that the effective date of an 
evaluation of an increased claim is the date which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400 (o) (2) 
(2000).  Here, the veteran's claim for an increased 
evaluation for his back disability was received on August 28, 
1992.  While there are some medical records available prior 
to August 1992, they do not provide factually ascertainable 
evidence pertaining to the veteran's back disorder.  A March 
1993 VA examination revealed objective evidence of moderate 
to severe paravertebral muscle spasms with marked limitation 
of motion on range of motion testing, painful and limited 
movements, and the veteran used either a cane for ambulation.  
Thus, the Board finds that as there was objective evidence of 
increased symptomatology in March 1993, approximately 7 
months after he filed his claim.  Accordingly, the Board 
concludes that the veteran's 40 evaluation for lumbar 
paravertebral myositis should be effective August 28, 1992, 
the date of the veteran's claim for increase.  Upon review, 
the Board concludes that the disability has not significantly 
changed and a uniform evaluation is appropriate.  See e. g., 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
 
The Board acknowledges that it addressed a subissue on appeal 
that was not directly addressed by the RO, i.e., the 
effective date issue of the increased evaluation of the back 
disability.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the veteran has been given adequate notice 
and opportunity to respond and, if not, whether the veteran 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that the veteran has 
not been prejudiced by the decision herein.  In this matter, 
the RO has previously determined that a rating in excess of 
10 percent was not warranted during the time period in 
question.  Based on the RO's analysis, there is no reason to 
believe that they would pick an effective date earlier than 
the one selected by the Board, the date of the reopening of 
the claim that lead to this appeal.  Moreover, as there would 
appear no legal basis for awarding any earlier date under the 
facts of this appeal, and in light of other final rating 
actions, there is no prejudice to the veteran in the Board 
assigning this date for the award of the 40 percent rating as 
discussed above.


ORDER

A 40 percent evaluation, but no more, for lumbar 
paravertebral myositis, effective August 28, 1992, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The Board observes that the RO granted service connection for 
major depression with psychotic features in April 1999 and 
awarded a 10 percent evaluation.  In a June 1999 rating 
decision, the RO increased the evaluation to 50 percent 
effective May 1999.  In a September 1999 statement, the 
veteran disagreed with the effective date of the 50 percent 
evaluation for major depression with psychotic features.  The 
Board accepts this statement as a notice of disagreement.  In 
May 2000, the veteran  submitted a statement withdrawing the 
notices of disagreement except that dealing with the earlier 
effective date of the 50 percent evaluation.  (The Board 
notes that the veteran had also addressed a temporary total 
evaluation and payment for dependency of a spouse in the 
September 1999 statement.  It is the Board's belief that the 
veteran was withdrawing the Notice of Disagreement to these 
additional issues.)  It does not appear from the record that 
the RO has issued a statement of the case following receipt 
of the notice of disagreement on the above issue.  The Court 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a statement of the case addressing 
the issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:
 
1.  The RO should issue a statement of 
the case as to the veteran's claim 
concerning entitlement to a earlier 
effective date of the 50 percent 
evaluation of his major depression with 
psychotic features, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal as to that issue, to perfect the 
appeals process.

2.  The RO must, as appropriate, review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Thereafter, as appropriate, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be sent to the Board, if in order 
and if the appeal is perfected as noted above.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

